Title: From Thomas Jefferson to Martha Jefferson Carr, 19 October 1793
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Monticello Oct. 19. 1793.

I recieved your letter in which you were so kind as to inform me what kinds of supplies might be useful to our sister Marks, and I meant when I should make a purchase of stores for myself in Philadelphia to bring here, to have got some for her also. But the infectious fever which took place there, drove us all away very suddenly, and made it too dangerous to go into the city to purchase: so that I came away without having got any thing for myself. I have therefore thought it would be best to give her a credit with some merchant near her to furnish whatever she may call for. But knowing no merchant in her neighborhood, or whether there may be any, I inclose you a letter of credit for her, in hopes you will direct it to some merchant most likely to carry my wishes into a friendly execution. Knowing nothing of the influence of her husband over her, or of his dispositions, I leave to you to take any precautions, for her or myself, which your better knowlege of circumstances may dictate.
I satisfied Mr. Myers on the subject of your order. Mr. Eppes who has the management of a very large execution for Mr. Wayles’s executors, has given me hopes that I shall be able soon to furnish what the present state of your family might find convenient. I rejoice to hear you are likely to become our neighbor. I hope in January to be fixed here myself. My love to your family and am Dear Sister Your affectionate brother

Th: Jefferson

